NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                           AUG 08 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HENDRIK J. DORSSERS; CONCEPT                     No. 13-35351
DORSSERS,
                                                 D.C. No. 2:11 cv-2077- BJR
               Appellants,

  v.                                             MEMORANDUM*

JAMES F. RIGBY, JR., Trustee, solely in
his capacity as Chapter 7 trustee of the
bankruptcy estate of Michael R. Mastro,

               Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
              Barbara Jacobs Rothstein, Senior District Judge, Presiding

                           Argued and Submitted July 8, 2014
                                 Seattle, Washington

Before:       ALARCÓN, TASHIMA, and MURGUIA, Circuit Judges.

       Hendrik Dorssers and Concept Dorssers (together, “Dorssers”) appeal the

district court’s decision affirming the judgment of the bankruptcy court. The

district court had jurisdiction under 28 U.S.C. § 158(a)(1), and we have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
under 28 U.S.C. § 158(d)(1). We review the bankruptcy court’s findings of fact

for clear error and its conclusions of law de novo, Alexander v. Compton (In re

Bonham), 229 F.3d 750, 763 (9th Cir. 2000), and we affirm.

      1.     The bankruptcy court did not clearly err in finding that the February

Note and Medina Deed of Trust were never consummated. See Willener v.

Sweeting, 730 P.2d 45, 49 (Wash. 1986). Likewise, the bankruptcy court did not

clearly err in discrediting Dorssers’ self-serving testimony that Dorssers held the

February Note, see Retz v. Samson (In re Retz), 606 F.3d 1189, 1196 (9th Cir.

2010); in finding that Thomas Hazelrigg, III, was not Dorssers’ agent, see

Nordstrom Credit, Inc. v. Dep’t of Revenue, 845 P.2d 1331, 1335 (Wash. 1993); or

in finding that the payments Dorssers received related to the November Note, not

the February Note, see Willener, 730 P.2d at 49. In each instance, the bankruptcy

court’s findings were supported by Dorssers’ own testimony. The bankruptcy

court also did not err in concluding that the February Note and Medina Deed of

Trust were invalid sham transactions and avoidable fraudulent transfers.

      2.     The bankruptcy court did not clearly err in finding that Dorssers failed

to establish a good faith defense under 11 U.S.C. § 548(c). See Figter Ltd. v.

Teachers Ins. & Annuity Ass’n of Am. (In re Figter Ltd.), 118 F.3d 635, 638 (9th

Cir. 1997). The bankruptcy court provided a lengthy list of objective, well-


                                         -2-
supported reasons for finding that Dorssers lacked good faith. Dorssers’ contrary

arguments, which concern his subjective good faith in Michael Mastro, do not

undermine the bankruptcy court’s finding. See Hayes v. Palm Seedlings Partners-

A (In re Agric. Research & Tech. Grp., Inc.), 916 F.2d 528, 536 (9th Cir. 1990).

      AFFIRMED.




                                        -3-